768 So. 2d 1150 (2000)
Patrick MARTIN, Petitioner,
v.
FLORIDA DEPARTMENT OF CORRECTIONS, Respondent.
No. 1D00-2076.
District Court of Appeal of Florida, First District.
September 1, 2000.
Rehearing Denied October 11, 2000.
Petitioner, pro se.
Robert A. Butterworth, Attorney General, and Carolyn J. Mosley, Assistant General Counsel, Department of Corrections, Tallahassee, for Respondent.
PER CURIAM.
Patrick Martin filed an appeal from the denial of his petition for mandamus. We treat his appeal as a petition for writ of certiorari. See Sheley v. Florida Parole Comm'n, 720 So. 2d 216 (Fla.1998). Because the untimely motion for rehearing did not postpone the rendition of the order, we dismiss the petition for lack of jurisdiction. Simonetta v. Moore, 730 So. 2d 733 (Fla. 1st DCA 1999); Griffis v. State, 593 So. 2d 308 (Fla. 1st DCA 1992) (untimely motion for rehearing does not postpone rendition of order). The petitioner's request for a refund of filing fees is denied.
WEBSTER, PADOVANO, and BROWNING, JJ., CONCUR.